DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22-23, 25-26, and 32 recite “the transducer,” “the volume of the tissue,” “the array” and “the ring transducer,” and “the opening.” There is insufficient antecedent basis for this limitation in the claim, since “a transducer,” “volume of the tissue,” “a ring transducer” and “an opening” have not been recited previously in claims 1, 22-23, 25-26 and 32. The examiner recommends amending the claim dependency and amending claim limitations. 
Claims 24, 27, 29-31, and 38-39 recite the limitation “the processor.”  There is insufficient antecedent basis for this limitation in the claim, since “a processor” has not been recited previously in claims 1, 24, 27, 29-31, and 38-39. The examiner recommends amending to 
In addition, claim 24 recites “the computer processor,” and “each value of the product of the sound speed map and the acoustic attenuation map.” There is insufficient antecedent basis for this limitation in the claim, since “a computer processor” and “a product of a sound speed map and an acoustic attenuation map” have not been recited previously.
Claim 27 recites “the target mass.”  There is insufficient antecedent basis for this limitation in the claim, since “a target mass” has not been recited previously in claims 1 and 27.
Claim 28 recites “the acoustic attenuation map,” “the sound map,” and “the reflection map.” There is insufficient antecedent basis for this limitation in the claim, since “a sound map,” “an acoustic attenuation map,“ and “a reflection map” have not been recited previously in claims 1 and 28.
Claim 29 recites “the volume of tissue,” “the analysis,” and “the target mass.” There is insufficient antecedent basis for this limitation in the claim, since “a volume of tissue,” “an analysis,” and “a target mass” have not been recited previously in claims 7 and 29.
Claims 30-31 recite “the target mass.” There is insufficient antecedent basis for this limitation in the claim, since “a target mass” have not been recited in claims 1 and 30-31. 
Claims 33-34 recite “the sound speed map,” “the acoustic attenuation map,” “the reflection map,” and “the instructions.” There is insufficient antecedent basis for this limitation in the claim, since “a sound speed map” and “acoustic attenuation map” as well as “instructions” and “reflection map” have not been recited in claims 1 and 33-34. 
Claim 35 recites “the stiffness image of the volume of tissue.” There is insufficient antecedent basis for this limitation in the claim, since “a stiffness image” and “a volume of tissue” have not been previously recited in claims 1 and 35.
Claim 37 recites “the stiffness image,” “the sound speed map,” “the acoustic attenuation map,” and “the acoustic reflection map” There is insufficient antecedent basis for this limitation in the claim, since “a stiffness image,” “a sound speed map,” “an acoustic attenuation map,” and “an acoustic reflection map” have not been recited previously in claims 21 and 37.
Claim 38 recites “the display.” There is insufficient antecedent basis for this limitation in the claim, since “A display” has not been previously recited in claims 1 and 38.
Claim 39 recites “the opening.” There is insufficient antecedent basis for this limitation in the claim, since “an opening” has not been recited previously. The examiner recommends amending claim number to correct dependency and overcome the 112 rejections. 
Claims 36, and 38-40 recite either “the region of the volume of the tissue,” or “the volume of tissue.” There is insufficient antecedent basis for this limitation in the claim, since “a region of a volume of tissue,” and/or “a volume of tissue” have not been recited previously in claims 1, 18, and 38-40.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 22-40 are dependent upon cancelled claims 1-2, 7, and 18 and rejected as incomplete since the base claim has been canceled (MPEP 608.01(n) V).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Reasons for Allowance
Claim 21 is allowed. 
Claims 22-40 would be allowable when amended to overcome current 112 rejections.
The following is an examiner’s statement of reasons for allowance:
The following prior art previously made of record is considered pertinent to the reasons of allowance:
Duric (US2011/0201932 and US 2011/0201928) teaches all the limitations but does not disclose “a stiffness map is derived from element-wise multiplication of the sound speed map and the acoustic attenuation map,” rather teaches combining or overlaying acoustic attenuation and acoustic speed image to create a merged image ([0014]).
Johnsons (US 2008/0294043) teaches most of the limitations but does not teach “a stiffness map derived from element-wise multiplication of the sound speed map and the acoustic attenuation map” as claimed invention. 
However, the prior art previously and currently made of record fails to disclose or make obvious the limitation “output a stiffness map derived from element-wise multiplication of the sound speed map and the acoustic attenuation map” in combination with the rest of the limitations of independent claim(s) 1.  There is no reason absent hindsight to have combined and modified teachings of the cited references before the effective filing date of the claimed invention for a user to perform elemental wise multiplication of the sound speed map and the acoustic attenuation map to derive a stiffness map in order to produce the claimed invention.  Furthermore, such a configuration allows advantages of low computational effort to produce a stiffness map ([0031]), claimed by present invention.
Therefore, claim(s) 21 is found to be allowable over prior arts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA J PARK/Primary Examiner, Art Unit 3793